    Case 2:18-cv-02340-ILRL-JVM Document 111 Filed 04/30/19 Page 1 of 2




                                                             JS10(00:15)
                                                             )
MINUTE ENTRY
LEMELLE, J.
April 30, 2019



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

DMITRI FRAZIER, ET AL.                                    CIVIL ACTION

VERSUS                                                    NO. 18-2340

ROBERT L. RUNNELS, ET AL                                  SECTION "B"(1)

                                  ORDER

     On this day a telephone status conference was held, with

counsel for defendants participating. Plaintiffs failed to call in

for the status conference as ordered to by this Court (Rec. Doc.

102), and we reserve the right to take action in response to their

failure at a later date, including consideration of financial

and/or extreme sanctions for failure to comply with court orders.

The issue of costs to which the defendants may be entitled in view

of the dismissal of plaintiffs’ claims with prejudice (Rec. Doc.

107) was also discussed at the status conference. Accordingly,

     IT IS ORDERED that the defendants shall submit to the Court

a written status report concerning their efforts to resolve their

remaining counterclaims, or a motion to extend the submission of

same, no later than Monday July 1, 2019. At that time, the
      Case 2:18-cv-02340-ILRL-JVM Document 111 Filed 04/30/19 Page 2 of 2




defendants are also instructed to inform the Court of any updates

on the status of pending and relevant criminal matters;

      IT IS FURTHER ORDERED that defendants’ pending “Ex Parte

Motion for Expedited Consideration” (Rec. Doc. 99) and “Motion for

Adverse     Inference     and     to     Deem   Requests       Admitted    Due     to

Spoliation      of   Evidence”    (Rec.     Doc.   98)      are   DISMISSED.      The

requests at issue were discussed during a prior conference with

all    parties’      attorneys     present       where      plaintiff      Tiffany

Turner    was   given additional time to comply. There appears to be

a valid opposition filed into the record (Rec. Doc. 100), and

plaintiffs’     claims   have     been    dismissed    on      their   motion    with

prejudice (Rec. Doc. 107);

      IT IS FURTHER ORDERED that the trial continuance granted

previously by this Court (Rec. Doc. 102) is still in effect with

regards to defendants’ remaining counterclaims;

      IT IS FURTHER ORDERED that the above-captioned matter is

ADMINISTRATIVELY CLOSED for statistical purposes only, without

prejudice       to    being      reopened       upon     the      filing   of      an

appropriate motion no later than July 15, 2019. Parties shall

continue to work on the remaining counterclaims and comply with

above directives.

       New Orleans, Louisiana, this 30th day of April, 2019.




                                       ___________________________________
                                       SENIOR UNITED STATES DISTRICT JUDGE
